Title: From Thomas Jefferson to Thomas Mann Randolph, 22 November 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Nov. 22. 08. 
                  
                  I inclose a letter from Jefferson to Ellen which I presume will inform the family of his health. I sent for your perusal last week a letter from Dr. Wistar strongly urging his attendance on the chemical lectures. we had supposed, you know, that it would be best for him to confine himself, while at Philadelphia, to those branches of science for which that place has peculiar advantages, that is to say anatomy, natural history, & botany, & even to add a course of surgery, as entirely subordinate to the others, and merely as a convenient acquisition for a country gentleman. these would give him two lectures a day through the week, which I thought would be as much as he could digest. however as Dr. Wistar placed his attendance on the chemical lectures on the footing of his having time enough, & so did mr Peale also, & the lectures were beginning, I consented to it if you should not object. for a scientific man in a town nothing can furnish so convenient an amusement as chemistry, because it may be pursued in his cabinet. but for a country gentleman I know no source of amusement & health equal to botany & natural history: & I should think it unfortunate for such an one to attach himself to chemistry; altho’ the general principles of the science it is certainly well to understand.
                  Congress has as yet come to no resolution indicative of their dispositions. but tomorrow the ground work will be laid by two resolutions. 1. that the violations of our rights by the belligerents ought not to be submitted to. 2. that all intercourse with the belligerent powers & their dependancies be suspended. this will leave the question of war or embargo uncommitted, and perhaps it will be thought best not to decide between them till near the close of the session. it is thought very doubtful how they would decide it at present, many believing there is a majority for war. this party will perhaps lose ground by time, and especially as a suggestion has been made to make another effort by offering categorically to both belligerents to elect between a repeal of their edicts & war, tightening the embargo in the mean time. this idea however is as yet only in embryo. my sincere affections attend on my dear Martha yourself & the children.
                  
                     Th: Jefferson 
                     
                  
               